DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  the claims lack a proper transitional phrase.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 9815179), hereinafter Anderson, in view of Hall (US 6050165).
Regarding claim 1, Anderson teaches a ratchet wrench (10), 
having a head (14), one side of the head being recessed with a driving chamber (through-hole compartment 16), 
a ratchet wheel being rotatably accommodated in the driving chamber (gear ring 48), 
the driving chamber being covered with a cover plate (28), 
another side of the head, opposite to the driving chamber, being formed with a first shaft hole (hole 42, see Anderson col. 4 lines 55-64) communicating with the driving chamber, 
the cover plate having a second shaft hole corresponding to the first shaft hole, the second shaft hole communicating with the driving chamber (23, see Anderson fig. 2), 
the ratchet wheel having an annular toothed portion (gear ring 48, see Anderson fig. 2), 
a first shaft portion (wall 64) and a second shaft portion (extension 56) being provided on two sides of the annular toothed portion (see Anderson fig. 2), 
the first shaft portion being rotatably inserted through the first shaft hole, the second shaft portion being rotatably inserted through the second shaft hole (see Anderson col. 4 lines 55-64).
Anderson does not teach the inclusion of a bearing ring.

However, Hall teaches a ratchet wrench comprising a bearing ring (rotatable carrying structure 62, see Hall fig. 3), wherein 
the bearing ring is disposed between the ratchet wheel and the cover plate (62 is between 22 and cover plate 46, see Hall fig. 2 and fig. 3), 

an outer diameter of the bearing ring being greater than an outer diameter of the annular toothed portion (Press-fit bearing ring means that the outer diameter of the bearing ring is larger than the outer diameter of the toothed portion, but regardless, the bearing ring has a greater outer diameter than the outer diameter of the toothed portion at the base of the teeth, See Hall col. 3 line 66-col. 4 line 6 and fig. 3), and an outer periphery of the bearing ring abuts against an inner wall surface of the driving chamber (bearing ring is press-fit, socket can rotate freely, see Hall col.3 line 66-col. 4 line 6).
It would be obvious to a person having ordinary skill in the art to combine the teachings of Hall regarding the use of ring bearings with the device of Anderson, as doing so would represent the use of a known technique to improve similar devices in the same way.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Hall as applied to claim 1 above, and further in view of Lown et al. (US PGPUB 2008/0271573), hereinafter Lown.
Regarding claim 5, Anderson in view of Hall teaches the ratchet wrench as claimed in claim 1, but does not teach that the bearing ring is a self-lubricating bearing.
However, Lown teaches the use of bearing rings made from a self-lubricating material (bushings 19 and 14, see Lown fig. 2 and Lown paragraph [0025]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Lown into the combination of Anderson and Hall, as doing so represents the simple substitution of one known element (a self-lubricating bearing ring) for another (a ball-bearing bearing ring) to obtain predictable results.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, Anderson in view of Hall teaches the ratchet wrench as claimed in claim 1, but does not teach that the second shaft portion has a large-diameter section axially extending from the annular toothed portion and a small-diameter section axially extending from the large-diameter section, the large-diameter section is inserted in the central hole of the bearing ring, and the small-diameter section is inserted in the second shaft hole.
The prior art contains some teachings of ratchet wrenches with multiple diameters in the second shaft portion, but not in a way that would be obvious to combine with other references to read on the claimed subject matter. 
Thomason (US 5211087) teaches a ratchet with multiple diameters and bearing rings, but the rings are smaller than the outer diameter of the toothed portion and the head is designed around a different structure (the toothed portion is between forked heads rather than sunken in a recess with a cover plate, see Thomason figs. 4-8) and the diameters are on separate portions of the shaft (removable bearing wheel 46 is on first shaft portion 14 at first diameter, removable bearing wheel 18 is on second shaft portion 12 at second diameter, see Thomason fig. 2). Overcoming these deficiencies would not have been obvious.
Similarly, Slusar et al. (US 5921158), hereinafter Slusar teaches a second shaft portion with multiple diameters (see Slusar fig. 2). However, the diameters in Slusar increase in diameter as distance increases from the toothed body (which is a pawl portion of the shaft assembly 30 facing a toothed 
Regarding claims 3 and 4, they depend from claim 2 which, as described above, contains allowable subject matter. Examiner would like to note that the presence of sealing structures is known in the art (Anderson teaches the presence of a sealing structure comprising an annular groove and sealing ring in said groove, note that O-ring 66 fits in groove 60, see Anderson fig. 3B), but the use of a sealing structure at each of the three diameters is also allowable as the prior art doesn't teach the three diameters..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherman (US 1031474), Swenson (US 2844982), Schmidt et al. (US 3180185), Young (US 3184998), Roth (US 4240310), Chen (US 6655237), Arnold et al. (US 6711973), Arnold et al. (US 6918323), Lee (US 7047842), Arnold (US 7263919), Schultz et al. (US 7299720), Lin (US 9032845), He (US 9038505), Hung (US 20170001286, and Schmidt et al. (DE 102019105567) teach relevant aspects of ratchet wrenches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         




/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723